Case 18-33967-bjh11 Doc 2316 Filed 12/03/19                    Entered 12/03/19 14:53:19              Page 1 of 20



 Trey A. Monsour                                            Jeremy R. Johnson (Admitted Pro Hac Vice)
 State Bar No. 14277200                                     Stephen J. Astringer (Admitted Pro Hac Vice)
 Polsinelli PC                                              Polsinelli PC
 2950 N. Harwood, Suite 2100                                600 3rd Avenue, 42nd Floor
 Dallas, Texas 75201                                        New York, New York 10016
 Telephone: (214) 397-0030                                  Telephone: (212) 684-0199
 Facsimile: (214) 397-0033                                  Facsimile: (212) 684-0197
 tmonsour@polsinelli.com                                    jeremy.johnson@polsinelli.com
                                                            sastringer@polsinelli.com

 COUNSEL TO THE DEBTORS AND
 DEBTORS IN POSSESSION

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

                                                        §
 In re:                                                 §      Chapter 11
                                                        §
 Senior Care Centers, LLC, et al.,1                     §      Case No. 18-33967 (BJH)
                                                        §
                           Debtors.                     §      (Jointly Administered)
                                                        §

              MOTION OF DEBTORS FOR ENTRY OF AN ORDER (I) APPROVING
               SETTLEMENT AGREEMENT WITH PHARMERICA LONG-TERM
                    CARE, LLC, AND (II) GRANTING RELATED RELIEF

          A HEARING WILL BE CONDUCTED ON THIS MATTER ON JANUARY
          14, 2020 AT 1:30 P.M.. (PREVAILING CENTRAL TIME) AT THE
          UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN
          DISTRICT OF TEXAS, 1100 COMMERCE ST., 14TH FLOOR,
          COURTROOM NO. 2, DALLAS, TEXAS 75242.

          IF YOU OBJECT TO THE RELIEF REQUESTED, YOU MUST
          RESPOND IN WRITING, SPECIFICALLY ANSWERING EACH
          PARAGRAPH OF THIS PLEADING. UNLESS OTHERWISE DIRECTED
          BY THE COURT, YOU MUST FILE YOUR RESPONSE WITH THE
          CLERK OF THE BANKRUPTCY COURT WITHIN TWENTY-ONE (21)
          DAYS FROM THE DATE YOU WERE SERVED WITH THIS

 1
    The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
 Relief [Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
 https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street,
 Suite 1100, Dallas, Texas 75201.


 71506100.1
Case 18-33967-bjh11 Doc 2316 Filed 12/03/19           Entered 12/03/19 14:53:19      Page 2 of 20



          PLEADING. YOU MUST SERVE A COPY OF YOUR RESPONSE ON
          THE PERSON WHO SENT YOU THE NOTICE; OTHERWISE, THE
          COURT MAY TREAT THE PLEADING AS UNOPPOSED AND GRANT
          THE RELIEF REQUESTED.

          Senior Care Centers, LLC and its affiliated debtors and debtors in possession (the

 “Debtors”) hereby move (this “Motion”), for entry of an order, substantially in the form of

 Exhibit A attached hereto (the “Proposed Order”), pursuant to section 105 of title 11 of the

 United States Code (the “Bankruptcy Code”) and rule 9019 of the Federal Rules of Bankruptcy

 Procedure (the “Bankruptcy Rules”), (i) approving a compromise and release agreement (the

 “Settlement Agreement”) by and among Senior Care Centers, LLC (“SCC”) and PharMerica

 Long-Term Care, LLC d/b/a/ PharMerica (“PharMerica”), which is attached to the Proposed

 Order as Exhibit 1, and (ii) granting related relief. In support of the Motion, the Debtors rely

 upon the Declaration of Kevin O'Halloran, Chief Restructuring Officer of Senior Care Centers,

 LLC, in Support of Chapter 11 Petitions and First Day Pleadings [Docket No. 25] (the “First

 Day Declaration”). In further support of the Motion, the Debtors, by and through their

 undersigned counsel, respectfully represent as follows:

                                   JURISDICTION AND VENUE

          1.    This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and

 1334. This is a core proceeding under 28 U.S.C. § 157(b). This is a core proceeding within the

 meaning of 28 U.S.C. § 157(b). The Debtors consent to entry of a final order under Article III of

 the United States Constitution.

          2.    Venue is proper in this district under 28 U.S.C. §§ 1408 and 1409.

          3.    The statutory predicates for the relief required herein are: Bankruptcy Code

 section 105 and Bankruptcy Rule 9019.




                                                 2
 71506100.1
Case 18-33967-bjh11 Doc 2316 Filed 12/03/19                       Entered 12/03/19 14:53:19              Page 3 of 20



                                                  BACKGROUND

           4.       On December 4, 2018 (the “Petition Date”), the Debtors filed voluntary petitions

 commencing cases for relief under chapter 11 of the Bankruptcy Code (the “Chapter 11

 Cases”).2

           5.       The factual background regarding the Debtors, including their business

 operations, their capital and debt structures, and the events leading to the filing of the Chapter 11

 Cases, is set forth in detail in the First Day Declaration and fully incorporated herein by

 reference.

           6.       The Debtors continue to manage and operate their business as debtors in

 possession pursuant to Bankruptcy Code sections 1107 and 1108. No trustee or examiner has

 been requested in the Chapter 11 Cases.

           7.       On December 14, 2018, the Office of the United States Trustee for the Northern

 District of Texas appointed an official committee of unsecured creditors in these Chapter 11

 Cases (the “Committee”).

           8.       On the Petition Date, the Debtors filed, among other things, the Motion of

 Debtors for Interim and Final Orders                   (I) Authorizing Continued Use of Existing Cash

 Management System, Including Maintenance of Exiting Bank Accounts, Checks, and Business

 Forms, and (II) Authorizing Continuation of Existing Deposit Practices [Docket No. 9] (the

 “Cash Management Motion”) and the Motion of Debtors for Entry of Interim and Final Orders

 (I) Authorizing the Use of Cash Collateral, (II) Granting Adequate Protection, (III) Modifying

 the Automatic Stay, and (IV) Granting Related Relief [Docket No. 24] (the “Cash Collateral

 Motion”).



 2
     Certain additional Debtors filed voluntary petitions for relief on January 21, 2019 and May 20, 2019.

                                                            3
 71506100.1
Case 18-33967-bjh11 Doc 2316 Filed 12/03/19         Entered 12/03/19 14:53:19       Page 4 of 20



          9.    The Cash Collateral Motion sought the approval to use the cash collateral of

 CIBC Bank USA, is the Administrative Agent (“CIBC”) for itself and for CIT Finance LLC;

 Fifth Third Bank, successor in interest to MB Financial Bank, N.A.; Bankers Trust Company;

 Wells Fargo Bank, N.A.; and Compass Bank, on its own behalf and as Administrative Agent for

 other lenders, (collectively, the “Lenders”) under the Credit Facility Documents (as defined in

 the Final Order (I) Authorizing the Use of Cash Collateral, (II) Granting Adequate Protection,

 (III) Modifying the Automatic Stay, and (IV) Granting Related Relief [Docket No. 1475] (the

 “Final Cash Collateral Order”).

          10.   As described more fully in the Cash Management Motion and (I) Authorizing

 Continued Use of Existing Cash Management System, Including Maintenance of Exiting Bank

 Accounts, Checks, and Business Forms, and (II) Authorizing Continuation of Existing Deposit

 Practices [Docket No. 606] (the “Final Cash Management Order”), the Debtors maintain bank

 accounts with CIBC.

                          RELEVANT FACTUAL BACKGROUND

          11.   On September 28, 2018, PharMerica obtained a Final Default Judgment against

 Senior Care Centers, LLC, as well as its affiliated entities PM Management – El Paso I, NC and

 SCC Socorro, LLC (collectively the “Judgment Debtors”), in the amount of $314,738.98 in the

 101st District Court, Dallas County, Texas (the “Judgment”).

          12.   On November 15, 2019, PharMerica filed its Original Application for Writ of

 Garnishment in the state court. The court issued the Writ of Garnishment on November 19, 2018

 (the “Writ”), and such Writ was then served on CIBC on or about November 26, 2018, thus

 allegedly creating Pharmerica’s alleged garnishment lien (the “Garnishment Lien”). The

 deadline for CIBC to respond to the Writ allegedly was December 17, 2018.



                                               4
 71506100.1
Case 18-33967-bjh11 Doc 2316 Filed 12/03/19            Entered 12/03/19 14:53:19        Page 5 of 20



          13.   After the Petition Date, the Debtors informed PharMerica that CIBC had

 segregated $314,738.98 (the “Segregated Funds”) due to the alleged Garnishment Lien.

 PharMerica does not concede that CIBC has fulfilled its garnishment obligations by merely

 freezing the Segregated Funds.

          14.   The Debtors have demanded PharMerica dismiss the garnishment proceeding and

 release the alleged Garnishment Lien on the Segregated Funds because, among other arguments,

 the garnishment proceedings violate the automatic stay and the Garnishment Lien constitutes an

 avoidable preference. PharMerica disputes these arguments and contends that freezing the

 Segregated Funds does not violate the automatic stay and that the Garnishment Lien could not be

 avoided as a preference because the Segregated Funds would be the collateral of the Lenders, not

 unsecured creditors.

          15.   PharMerica also asserts that it is a secured creditor, and as such, it is entitled to

 postpetition fees and interest. PharMerica also asserts that any plan of reorganization in the

 Chapter 11 Cases must allow PharMerica to retain the Garnishment Lien post-confirmation. The

 Debtors dispute these arguments.

          16.   Subject to the approval of the Bankruptcy Court, PharMerica and the Debtors (the

 “Parties”) desire to resolve the alleged Garnishment Lien and Segregated Funds in accordance

 with the terms and conditions of this Agreement to avoid any future uncertainty, inconvenience,

 and expense of litigation.

                                THE PROPOSED SETTLEMENT

          17.   The Debtors and PharMerica have negotiated a comprehensive agreement which

 resolves the various disputed issues and obviates the need to engage in any further costly and

 protracted litigation, and provides the Debtors with additional liquidity.

          18.   The material terms of the Settlement Agreement are as follows:

                                                  5
 71506100.1
Case 18-33967-bjh11 Doc 2316 Filed 12/03/19          Entered 12/03/19 14:53:19        Page 6 of 20



                a.     On the date that entry of the Proposed Order is final and non-appealable
                       (the “Effective Date”) of this Settlement Agreement shall be the date that
                       the order entered by the Bankruptcy Court approving this Settlement
                       Agreement is final and non-appealable.

                b.     On the Effective Date, the Debtors shall pay or cause to be paid
                       $30,000.00 to PharMerica (the “Payment”) from the Segregated Funds.
                       Upon receipt of the Payment, PharMerica’s alleged Garnishment Lien on
                       the Debtor’s funds, including the Segregated Funds, shall be considered
                       released and extinguished.

                c.     PharMerica will waived any right to a secured claim in these Chapter 11
                       Cases. PharMerica will be allowed to maintain the allowance of the full
                       amount of its claims against the Debtors, but only as a general unsecured
                       claim. The amount of PharMerica’s general unsecured claim will not be
                       reduced by the Payment.

                d.     On the Effective Date, the Debtors, on their own behalf and on behalf of
                       their estates in the Chapter 11 Cases, release all claims against PharMerica
                       related to the Garnishment Lien and Segregated Funds, including but not
                       limited to, any claims for violation of the automatic stay or for lien
                       avoidance.

                                    RELIEF REQUESTED

          19.   Through this Motion, the Debtors seek (a) approval of the Settlement Agreement

 by and among SCC and PharMerica, and (b) related relief.

                                     BASIS FOR RELIEF

 I.       The Settlement Agreement Should be Approved

          20.   Bankruptcy Rule 9019 provides that “[o]n motion by the trustee and after notice

 and a hearing, the court may approve a compromise or settlement.” Fed. R. Bankr. P. 9019(a).

 The United States Supreme Court has recognized that compromises and settlements are “a

 normal part of the process of reorganization.” Protective Committee for Indep. Stockholders of

 TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (1968). Accordingly, a Bankruptcy

 Court may, in its discretion, approve settlements in accordance with Bankruptcy Rule 9019(a).

 CFB-5, Inc. v. Cunningham, 371 B.R. 175, 181 (N.D. Tex. 2007). “Approval should only be



                                                6
 71506100.1
Case 18-33967-bjh11 Doc 2316 Filed 12/03/19           Entered 12/03/19 14:53:19        Page 7 of 20



 given if the settlement is fair and equitable and in the best interest of the estate.” In re Cajun

 Elec. Power Coop., Inc., 119 F.3d 349, 355 (5th Cir. 1997) (internal quotations omitted); In re

 Heritage Org., L.L.C., 375 B.R. 230, 259 (Bankr. N.D. Tex. 2007) (internal quotations omitted).

          21.   In deciding whether the settlement of a controversy is “fair and equitable,” the

 Court must make a well-informed decision, comparing the terms of the compromise with the

 likely rewards of litigation. In re Cajun Elec., 119 F.3d at 355; In re Heritage Org., 375 B.R. at

 259. The factors to be reviewed by the Court in determining whether or not to approve a

 compromise are:

                a.     the probability of success in the litigation, with due consideration for the
                       uncertainty in fact and law;

                b.     the complexity and likely duration of the litigation and any attendant
                       expenses, inconvenience and delay; and

                c.     all other factors bearing on the wisdom of the compromise

 In re Cajun Elec., 119 F.3d at 356; In re Heritage Org., 375 B.R. at 259. The Court should also

 consider the best interest of the creditors, with proper deference to their reasonable views, and

 the extent to which the settlement is truly the product of arms-length bargaining, and not of fraud

 or collusion. In re Cajun Elec., 119 F.3d at 356; In re Heritage Org., 375 B.R. at 260.

          22.   It is unnecessary for the Court to conduct a mini-trial before approving a

 settlement. In re Cajun Elec., 119 F.3d at 356; In re Heritage Org., 375 B.R. at 260. The Court

 need only make itself aware of relevant facts and law so that it may make an informed and

 intelligent decision. In re Cajun Elec., 119 F.3d at 356; In re Heritage Org., 375 B.R. at 260.

 “The settlement need not result in the best possible outcome for the debtor, but must not fall

 beneath the lowest point in the range of reasonableness.” In re Idearc Inc., 423 B.R. 138, 182

 (Bankr. N.D. Tex. 2009), aff'd sub nom. In re Idearc, Inc., 662 F.3d 315 (5th Cir. 2011).



                                                 7
 71506100.1
Case 18-33967-bjh11 Doc 2316 Filed 12/03/19           Entered 12/03/19 14:53:19        Page 8 of 20



          23.   Approval of the Settlement Agreement, which is a product of extensive, arms-

 length bargaining between the Debtors and PharMerica, is fair and equitable and in the best

 interest of the Debtors’ estates and the relevant factors weigh in favor of approving the

 Settlement Agreement.

          24.   The Settlement Agreement will avoid the distraction of litigation over the relevant

 questions of law and fact. Given the limited resources of the Debtors’ estates, litigation over

 these issues will not benefit the Debtors’ estates or their creditors. Specifically, the Settlement

 Agreement will allow the Debtors to access approximately $284,738.98 in funds which were

 previously segregated.

          25.   Thus, the Settlement Agreement provides a fair resolution in light of the legal and

 economic risks to the Debtors. Based on the foregoing, the Debtors submit that the Settlement

 Agreement is in the best interests of the Debtors’ estates, and should be approved.

 II.      Cause Exists To Eliminate Any Stay Imposed By the Bankruptcy Rules

          26.   The Debtors request that any order approving this Motion be effective

 immediately, thereby waiving any applicable stays imposed by the Bankruptcy Rules. These

 waivers or eliminations of any applicable stays are necessary for the transactions contemplated

 by the Settlement Agreement to close as expeditiously as possible. The Debtors respectfully

 submit that it is in the best interest of their estates to consummate the Settlement Agreement with

 PharMerica as soon as possible after all closing conditions have been met or waived.

 Accordingly, the Debtors request that the Court eliminate any applicable stays imposed by the

 Bankruptcy Rules.

                                     NO PRIOR REQUEST

          27.   No prior request for the relief sought herein has been made by the Debtors to this

 or any other Court.

                                                 8
 71506100.1
Case 18-33967-bjh11 Doc 2316 Filed 12/03/19          Entered 12/03/19 14:53:19       Page 9 of 20



                                            NOTICE

          28.   Notice of this Motion shall be provided to: (a) the U.S. Trustee the Office of the

 United States Trustee for the Northern District of Texas; (b) the Office of the Attorney General

 of the states in which the Debtors operate; (c) counsel to CIBC Bank USA; (d) counsel to the

 Official Committee of Unsecured Creditors; (e) the Internal Revenue Service; (f) the Department

 of Medicaid, Department of Health, and Division of Health Services Regulation in each state in

 which the Debtors operate; and (g) those parties who have requested notice pursuant to

 Bankruptcy Rule 2002.




                                                9
 71506100.1
Case 18-33967-bjh11 Doc 2316 Filed 12/03/19           Entered 12/03/19 14:53:19          Page 10 of 20



                                          CONCLUSION

           WHEREFORE, the Debtors respectfully request that the Court enter an order,

  substantially in the form of the proposed order attached hereto as Exhibit A, granting the relief

  requested in the Motion and such other and further relief as may be just and proper.

  Dated: December 3, 2019                           Respectfully submitted,
         Dallas, Texas
                                                    POLSINELLI PC

                                                    /s/     Trey A. Monsour
                                                    Trey A. Monsour
                                                    State Bar No. 14277200
                                                    2950 N. Harwood, Suite 2100
                                                    Dallas, Texas 75201
                                                    Telephone: (214) 397-0030
                                                    Facsimile: (214) 397-0033
                                                    tmonsour@polsinelli.com

                                                    -and-

                                                    Jeremy R. Johnson (Admitted Pro Hac Vice)
                                                    Stephen J. Astringer (Admitted Pro Hac Vice)
                                                    600 3rd Avenue, 42nd Floor
                                                    New York, New York 10016
                                                    Telephone: (212) 684-0199
                                                    Facsimile: (212) 684-0197
                                                    jeremy.johnson@polsinelli.com
                                                    sastringer@polsinelli.com

                                                    Counsel to the Debtors and Debtors in
                                                    Possession




                                                 10
  71506100.1
Case 18-33967-bjh11 Doc 2316 Filed 12/03/19   Entered 12/03/19 14:53:19   Page 11 of 20



                                      Exhibit A

                                   Proposed Order




  71506100.1
Case 18-33967-bjh11 Doc 2316 Filed 12/03/19                     Entered 12/03/19 14:53:19             Page 12 of 20




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                         §
  In re:                                                 §      Chapter 11
                                                         §
  Senior Care Centers, LLC, et al.,1                     §      Case No. 18-33967 (BJH)
                                                         §
                            Debtors.                     §      (Jointly Administered)
                                                         §

                      ORDER (I) APPROVING SETTLEMENT AGREEMENT
                        WITH PHARMERICA LONG-TERM CARE, LLC,
                           AND (II) GRANTING RELATED RELIEF

           Upon the motion (the “Motion”)2 of the Debtors for entry of an order (i) approving the

  Debtors entry into the Settlement Agreement with PharMerica Long Term-Care, LLC d/b/a

  PharMerica (“PharMerica”), and (ii) granting related relief; and the Court having jurisdiction

  over this matter pursuant to 28 U.S.C. 157 and §§ 1334(b); and the Court having found that this

  matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and that the Debtors consent to

  1
     The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
  number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
  Relief [Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
  https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street,
  Suite 1100, Dallas, Texas 75201.
  2
    Capitalized Terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.


  71506100.1
Case 18-33967-bjh11 Doc 2316 Filed 12/03/19            Entered 12/03/19 14:53:19          Page 13 of 20



  entry of a final order under Article III of the United States Constitution; and the Court having

  found that venue of this proceeding and the Motion in this District is proper pursuant to 28

  U.S.C. §§ 1408 and 1409; and the Court having determined that the relief requested in the

  Motion is in the best interests of the Debtors, their estates, their creditors, and other parties in

  interest; and it appearing that proper and adequate notice of the Motion has been given, under the

  circumstances, and that no other or further notice is necessary; and upon the record herein; and

  after due deliberation thereon; and good and sufficient cause appearing therefore,

           IT IS ORDERED, ADJUDGED AND DECREED THAT:

           1.    The Motion is GRANTED as set forth herein.

           2.    All objections to the relief requested in the Motion are overruled, were

  withdrawn, or were resolved by the express modifications agreed to herein.

           3.    The Settlement Agreement (a true and correct copy of which is attached hereto as

  Exhibit 1) is hereby approved, and all terms of the Settlement Agreement are hereby

  incorporated in this Order, as if set forth herein verbatim, and are hereby approved.

           4.    No release or indemnification shall be granted in contravention of Bank of N.Y.

  Trust Co. v. Off’l Unsecured Creditors’ Comm. (In re Pacific Lumber Co.), 584 F.3d 229 (5th

  Cir. 2009) or Bankruptcy Code section 524(e).

           5.    The Debtors are authorized to and shall execute, deliver, implement, and fully

  perform any and all obligations, instruments, documents, and papers, including the Settlement

  Agreement, and to take any and all actions reasonably necessary or appropriate to consummate

  the settlement approved herein and to perform any and all obligations contemplated hereunder.

           6.    PharMerica is authorized to and shall execute, deliver, implement, and fully

  perform any and all obligations, instruments, documents, and papers, including the Settlement



                                                   2
  71506100.1
Case 18-33967-bjh11 Doc 2316 Filed 12/03/19             Entered 12/03/19 14:53:19       Page 14 of 20



  Agreement, and to take any and all actions reasonably necessary or appropriate to consummate

  the settlement approved herein and to perform any and all obligations contemplated hereunder.

           7.       Notwithstanding the possible applicability of Bankruptcy Rules 6004(h) or

  otherwise, the terms and conditions of this Order shall be immediately effective and enforceable

  upon its entry.

           8.       The Debtors are authorized to take all actions necessary to effectuate the relief

  granted pursuant to this Order in Accordance with the Motion.

           9.       This Court shall retain jurisdiction over any and all matters arising from the

  interpretation, implementation, or enforcement of this Order.

                                        # # # End of Order # # #




                                                    3
  71506100.1
Case 18-33967-bjh11 Doc 2316 Filed 12/03/19          Entered 12/03/19 14:53:19   Page 15 of 20



  Order submitted by:

  POLSINELLI PC

  /s/     Trey A. Monsour
  Trey A. Monsour
  State Bar No. 14277200
  Polsinelli PC
  2950 N. Harwood, Suite 2100
  Dallas, Texas 75201
  Telephone: (214) 397-0030
  Facsimile: (214) 397-0033
  tmonsour@polsinelli.com

  -and-

  Jeremy R. Johnson (Admitted Pro Hac Vice)
  Stephen J. Astringer (Admitted Pro Hac Vice)
  600 3rd Avenue, 42nd Floor
  New York, New York 10016
  Telephone: (212) 684-0199
  Facsimile: (212) 684-0197
  jeremy.johnson@polsinelli.com
  sastringer@polsinelli.com

  Counsel to the Debtors and Debtors in
  Possession




                                                 4
  71506100.1
Case 18-33967-bjh11 Doc 2316 Filed 12/03/19   Entered 12/03/19 14:53:19   Page 16 of 20



                                      Exhibit 1

                                 Settlement Agreement




  71506100.1
Case 18-33967-bjh11 Doc 2316 Filed 12/03/19            Entered 12/03/19 14:53:19        Page 17 of 20



                        COMPROMISE AND RELEASE AGREEMENT

         This Compromise and Release Agreement (the “Agreement”) is entered into as of ,
  2019 (the “Execution Date”), by and among Senior Care Centers, LLC, on its own behalf and on
  behalf of the Debtors (as defined herein) (“SCC”) and PharMerica Long Term-Care, LLC d/b/a
  PharMerica (“PharMerica”).

                                             RECITALS:

           A.      On December 4, 2018 (the “Petition Date”), SCC along with certain of its
  affiliates (collectively, the “Debtors”), filed voluntary petitions for relief under Title 11 of the
  United States Code, 11 U.S.C. § 101, et seq. (the “Bankruptcy Code”) in the United States
  Bankruptcy Court for the Northern District of Texas (the “Bankruptcy Court”), and are operating
  as debtors-in-possession under Bankruptcy Code sections 1107 and 1108. The chapter 11 cases
  are being jointly administered under Case No. 18-33967 (BJH) (collectively, the “Chapter 11
  Cases”).

         B.       CIBC Bank USA, is the Administrative Agent (“CIBC”) for itself and for CIT
  Finance LLC; Fifth Third Bank, successor in interest to MB Financial Bank, N.A.; Bankers Trust
  Company; Wells Fargo Bank, N.A.; and Compass Bank, on its own behalf and as Administrative
  Agent for other lenders, (collectively, the “Lenders”) under the Credit Facility Documents (as
  defined in the Final Order (I) Authorizing the Use of Cash Collateral, (II) Granting Adequate
  Protection, (III) Modifying the Automatic Stay, and (IV) Granting Related Relief [Docket No.
  1475] (the “Final Cash Collateral Order”)).

         C.     As described in the Final Order (I) Authorizing Continued Use of Existing Cash
  Management System, Including Maintenance of Exiting Bank Accounts, Checks, and Business
  Forms, and (II) Authorizing Continuation of Existing Deposit Practices [Docket No. 606] (the
  “Final Cash Management Order”), the Debtors’ bank accounts are at CIBC.

         D.      On September 28, 2018, PharMerica obtained a Final Default Judgment against
  Senior Care Centers, LLC, as well as its affiliated entities PM Management – El Paso I, NC and
  SCC Socorro, LLC (collectively the “Judgment Debtors”), in the amount of $314,738.98 in the
  101st District Court, Dallas County, Texas (the “Judgment”).

         E.       On November 15, 2019, PharMerica filed its Original Application for Writ of
  Garnishment in the state court. The court issued the Writ of Garnishment on November 19, 2018
  (the “Writ”), and such Writ was then served on CIBC on or about November 26, 2018, thus
  allegedly creating Pharmerica’s alleged garnishment lien (the “Garnishment Lien”). The deadline
  for CIBC to respond to the Writ allegedly was December 17, 2018.

         F.      After the Petition Date, the Debtors informed PharMerica that CIBC had
  segregated $314,738.98 (the “Segregated Funds”) due to the alleged Garnishment Lien.
  PharMerica does not concede that CIBC has fulfilled its garnishment obligations by merely
  freezing the Segregated Funds.

          G.      The Debtors have demanded PharMerica dismiss the garnishment proceeding and
  release the alleged Garnishment Lien on the Segregated Funds because, among other arguments,


  71282519.4
Case 18-33967-bjh11 Doc 2316 Filed 12/03/19            Entered 12/03/19 14:53:19        Page 18 of 20



  the garnishment proceedings violate the automatic stay and the Garnishment Lien constitutes an
  avoidable preference. PharMerica disputes these arguments and contends that freezing the
  Segregated Funds does not violate the automatic stay and that the Garnishment Lien could not be
  avoided as a preference because the Segregated Funds would be the collateral of the Lenders, not
  unsecured creditors.

         H.      PharMerica also asserts that it is a secured creditor, and as such, it is entitled to
  postpetition fees and interest. PharMerica also asserts that any plan of reorganization in the
  Chapter 11 Cases must allow PharMerica to retain the Garnishment Lien post-confirmation. The
  Debtors dispute these arguments.

          I.     Subject to the approval of the Bankruptcy Court, PharMerica and the Debtors (the
  “Parties”) desire to resolve the alleged Garnishment Lien and Segregated Funds in accordance
  with the terms and conditions of this Agreement to avoid any future uncertainty, inconvenience,
  and expense of litigation.

          NOW, THEREFORE, for and in consideration of the mutual promises and undertakings
  contained herein, and other good and valuable consideration, the receipt and sufficiency of which
  are hereby acknowledged and confessed by each of the Parties hereto, the Parties hereby agree as
  follows:

         1.     The Parties acknowledge and agree that the recitals set forth above are
  incorporated herein and are true and correct.

         2.      The effective date (“Effective Date”) of this Agreement shall be the date that the
  order entered by the Bankruptcy Court approving this Agreement is final and non-appealable.

        3.      On the Effective Date, the Debtors shall pay or cause to be paid $30,000.00 to
  PharMerica (the “Payment”) from the Segregated Funds.

         4.     Upon receipt of the Payment, PharMerica’s alleged Garnishment Lien on the
  Debtor’s funds, including the Segregated Funds, shall be considered released and extinguished.
  Accordingly, PharMerica waives any right to a secured claim in these Chapter 11 Cases.
  PharMerica shall be allowed to maintain the allowance of the full amount of its claims against
  the Debtors, but only as a general unsecured claim. The amount of PharMerica’s general
  unsecured claim will not be reduced by the Payment.

          5.      On the Effective Date, the Debtors, on their own behalf and on behalf of their
  estates in the Chapter 11 Cases, release all claims against PharMerica related to the Garnishment
  Lien and Segregated Funds, including but not limited to, any claims for violation of the
  automatic stay or for lien avoidance.

         6.     The Parties acknowledge that the terms and conditions of this Agreement are
  expressly conditioned upon the occurrence of the Effective Date. For the avoidance of any doubt,
  this Agreement is void in the event that the Court does not enter an order approving this
  Agreement.



                                                   2
  71282519.4
Case 18-33967-bjh11 Doc 2316 Filed 12/03/19            Entered 12/03/19 14:53:19         Page 19 of 20



          7.      The Parties further agree and acknowledge that the terms of this Agreement are
  contractual, and are not merely a recital. This Agreement shall be binding upon, and inure to the
  benefit of, each party and their heirs, successors, affiliates, subsidiaries, parents, officers,
  shareholders, directors, managers, members, partners, assigns, agents, servants, employees,
  trustees, and attorneys.

          8.      This Agreement, and the written agreements referenced herein, contains the full
  and complete agreement of the Parties hereto, and all prior negotiations and agreements
  pertaining to the subject matter hereof are merged into this Agreement. Each party hereto
  expressly disclaims reliance upon any facts, promises, undertakings or representations made by
  any other party, or its/his agents or attorneys, prior to the execution of this Agreement. The
  Parties further acknowledge that they may hereafter discover facts different from or in addition
  to those which they now know or believe to be true with respect to the claims released herein,
  and each agrees that in such event, this Agreement shall nevertheless be and remain effective in
  all respects, notwithstanding such different or additional facts, or the discovery thereof.

          9.       The terms and conditions of this Agreement, constitute a contemporaneous,
  single, integrated transaction and are not several, such that a determination that one or more of
  such provisions is not enforceable shall render this Agreement null and void, thereby returning
  the Parties to the status quo in effect immediately prior to this Agreement.

         10.     This Agreement may not be modified, amended or waived except in a writing
  signed by all Parties hereto. The waiver by one party of any breach of this Agreement by any
  other party shall not be deemed a waiver of any other prior or subsequent breach of this
  Agreement.

         11.     The Parties to this Agreement have had the benefit of counsel of their choice and
  have been afforded an opportunity to review this Agreement with their chosen counsel. To that
  end, the Parties hereto have been represented by attorneys in negotiating and drafting this
  Agreement and the Parties hereto have influenced the language of this Agreement. Therefore,
  this Agreement shall not be construed against any party to this Agreement by reason of drafting
  or authorship.

          12.     This Agreement, and the rights and obligations of the Parties hereto, shall be
  governed, construed, interpreted and enforced in accordance with the domestic substantive laws
  of the State of Texas, without giving effect to any choice or conflicts of law provision or rule that
  would cause the application of the domestic substantive laws of any other jurisdiction.

          13.    During the Chapter 11 Cases, the Parties absolutely and irrevocably consent and
  submit to the exclusive jurisdiction of the Bankruptcy Court, in connection with any action(s) or
  proceeding(s) arising out of or relating in any way to this Agreement. In such action or
  proceeding, the Parties hereby absolutely and irrevocably waive any objection to venue, it being
  agreed by the Parties hereto that performance, in whole or in part, under the terms and conditions
  of this Agreement shall take place or occur in Texas. This Agreement is admissible in court in
  connection with any enforcement motion or otherwise subject to disclosure.




                                                   3
  71282519.4
Case 18-33967-bjh11 Doc 2316 Filed 12/03/19           Entered 12/03/19 14:53:19        Page 20 of 20



         14.      The Parties shall bear their own costs, out-of-pocket expenses, and attorneys’ fees
  incurred in the negotiations and execution of this Agreement.

          15.    In the event of any litigation to enforce this Agreement, the substantially
  prevailing party in such litigation shall be awarded its legal fees and expenses incurred in such
  action from the substantially non-prevailing party.

          16.    The signatory for each party to this Agreement signing on behalf of each such
  party acknowledges and warrants that he/she is fully authorized and legally competent to execute
  this Agreement as the legal, valid and binding act and deed of such party, and is a duly
  authorized representative of such party.

          17.    This Agreement may be executed in one or more counterparts, any one of which
  shall be considered an original of this Agreement, but all of which shall be considered one and
  the same instrument.

          18.     All Parties agree to cooperate fully, execute any and all supplementary documents
  and take all additional actions which may be necessary or appropriate to give full force and effect
  to the basic terms and intent of this Agreement.

         19.    All Parties intend for this agreement to be binding upon the Debtors’ successors,
  such as any bankruptcy trustee or other agent appointed to administer the financial affairs of the
  Debtors, and the Parties will include such a finding by the Court in the Order approving this
  settlement.

         20.    In the event the motion to approve this Agreement is denied by the Bankruptcy
  Court, the Debtors agree to reinstate the hold on the Segregated Funds pending further court
  order.

         IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
  the Execution Date.


  Dated: , 2019

  SENIOR CARE CENTERS, LLC                             PHARMERICA LONG TERM-CARE,
                                                       LLC D/B/A PHARMERICA

  /s/    Draft                                         /s/     Draft
  Kevin O’Halloran
  Chief Restructuring Officer




                                                  4
  71282519.4
